Exhibit 10.3

EXCHANGE AGREEMENT

          This Exchange Agreement is entered into this January 23, 2006 by and
between Lightyear PBI Holdings, LLC, a Delaware limited liability company
(“Investor”), and Private Business, Inc., a Tennessee corporation (“Company”).

          WHEREAS, Investor and Company entered into that certain Securities
Purchase Agreement, dated December 9, 2005, pursuant to which Investor purchased
from Company and Company sold to Investor (i) a $10 million aggregate principal
amount Senior Subordinated Note of Company due December 9, 2010 (the “Note”),
and (ii) certain warrants to purchase shares of Company common stock pursuant to
a Warrant Agreement (the “Warrant Agreement”);

          WHEREAS, pursuant to the Warrant Agreement, Company issued to Investor
a warrant to purchase up to 1,893,940 shares of Company common stock,
exercisable beginning on December 9, 2005 until January 20, 2014 (“Warrant W-2”)
and a warrant to purchase up to 1,893,939 shares of Company common stock,
exercisable beginning on June 9, 2007 until January 20, 2014 (“Warrant W-3” and,
together with Warrant W-2, the “Warrants”);

          WHEREAS, Company is entering into a credit agreement with Bank of
America (the “Bank of America Credit Facility”);

          WHEREAS, as a condition to Bank of America entering into the Bank of
America Credit Facility, the Note is required to be exchanged for an equity
interest in Company;

          WHEREAS, Investor and Company now desire that Investor exchange the
Note for 10,000 shares of Series C preferred stock, no par value, of Company
(the “Series C Shares”), and amend and restate the terms of the Warrant
Agreement and the Warrants;

          WHEREAS, Investor is the holder of certain shares of the Company’s
Series A preferred stock, no par value (the “Series A Preferred Stock”) which
entitle the holder thereof to certain cash dividend payments;

          WHEREAS, Company previously negotiated the right to make payment in
kind in lieu of cash dividends payable during calendar year 2006 on the Series A
Preferred Stock held by Investor; and

          WHEREAS, the parties desire to reaffirm this right and further
describe the rights and obligations of the parties with respect thereto.

          NOW, THEREFORE, intending to be legally bound, the undersigned have
agreed as follows:




          1.          Definitions.   For all purposes of this Exchange
Agreement, certain capitalized terms shall have the meanings set forth in that
Exhibit A attached hereto, except as otherwise expressly provided herein.

          2.          Exchange.   Effective upon the Closing (as defined below):

                       (a)          Investor shall surrender to Company the Note
for cancellation, and Company shall issue and deliver to Investor the Series C
Shares;

                       (b)          Investor and Company shall enter into that
certain amended and restated Warrant Agreement in the form attached hereto as
Exhibit B (the “Amended Warrant Agreement”); and

                       (c)          Investor shall surrender to Company the
Warrants for cancellation, and Company shall deliver to Investor the amended
Warrants in the forms attached hereto as Exhibit C and Exhibit D (the “Amended
Warrants”). 

                      The closing (the “Closing”) of the transactions
contemplated by this Exchange Agreement shall take place at the offices of
Harwell Howard Hyne Gabbert & Manner, P.C., 315 Deaderick Street, Suite 1800,
Nashville, TN, concurrently with the closing of the Bank of America Credit
Facility.  Prior to the Closing, Company shall adopt the Series C Preferred
Stock Designations of Preferences in the form attached hereto as Exhibit E (the
“Series C Designations”).  The Note and the Warrants shall be cancelled at
Closing, and all continuing obligations, covenants and responsibilities referred
to therein shall terminate as of such date. 

          3.          Payment In Kind.   Investor hereby reaffirms, agrees and
acknowledges that, in lieu of receiving payment in cash of any of the scheduled
quarterly cash dividend payments declared under the Company’s Series A Preferred
Stock on each of April 1, 2006 (which dividend shall include the amounts payable
under deferred January 1, 2006 dividend payment), July 1, 2006, October 1, 2006,
and January 1, 2007, Investor will, if so determined by the disinterested
directors of Company and such disinterested directors make a similar
determination to pay dividends in kind with respect to the Series C Shares,
receive additional shares of Series A Preferred Stock having an aggregate Series
A Liquidation Payment (as defined in the Series A Designations defined below)
equal to such scheduled quarterly cash dividend and warrants to purchase the
number of shares of Company common stock equal to such scheduled quarterly cash
dividend divided by $1.32 per share and at an exercise price of $1.32 per
share.  Such payment in kind is further described in the Amended and Restated
Series A Preferred Stock Designations of Preferences in the form attached hereto
as Exhibit F (the “Series A Designations”), which Series A Designations shall be
adopted by Company at Closing.  The warrants to be so issued will be subject to
the warrant agreement entered into by Investor and Company on January 20, 2004
and will be certificated in the form attached thereto.  Investor further agrees
and acknowledges that, in lieu of receiving payment in cash of any of the
scheduled quarterly cash dividend payments declared under the Company’s Series C
Preferred Stock on any of April 1, 2006, July 1, 2006, October 1, 2006, January
1, 2007, April 1, 2007, July 1, 2007, October 1, 2007, or January 1, 2008,
Investor will, if so determined by the disinterested directors of Company and
such disinterested directors make a similar determination to pay dividends in
kind with respect to the Series A Preferred Stock, receive additional shares of

2




Series C Preferred Stock having an aggregate Series C Liquidation Payment (as
defined in the Series C Designations) equal to such scheduled quarterly cash
dividend (as adjusted below); provided, however, that: (a) with respect to any
payment in kind elected by Company for the dividend payments due on April 1,
2006 or July 1, 2006 the quarterly dividend payment shall be calculated assuming
that the annual dividend rate on the Series C Shares was 12%; and (b) with
respect to any payment in kind elected by Company for the dividend payments due
on October 1, 2006, January 1, 2007, April 1, 2007, July 1, 2007, October 1,
2007, or January 1, 2008 the quarterly dividend payment shall be calculated
assuming that the annual dividend rate on the Series C Shares was 14%.  For
purposes of clarification, the aforementioned adjustments to the dividend rate
for purposes of calculating the quarterly dividend payment shall not apply to
the calculation of the Series C Liquidation Payment assigned to the Series C
Shares issued as payment for such dividend payment.

          4.          Representations and Warranties of Company.

                       Company hereby represents and warrants to Investor as of
the date hereof:

                       (a)          Organization and Standing.   Company and
each of its subsidiaries (collectively, the “PBiz Companies”) is a corporation
duly organized, validly existing and in good standing under the laws of the
state of its incorporation, and has all requisite corporate power and authority
to own, operate and lease its respective Assets and to carry on its respective
business as currently conducted.  Company has all requisite power and authority
to execute and deliver this Exchange Agreement, the Series C Shares, the Amended
Warrant Agreement, and the Amended Warrants and to carry out the transactions
contemplated hereby and thereby.  Each PBiz Company is duly qualified to conduct
business as a foreign corporation and is in good standing in every jurisdiction
in which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

                       (b)          Authorization; No Conflict; Enforcement.

                                     (i)          The execution, delivery and
performance by Company of this Exchange Agreement, the Series C Shares, the
Amended Warrant Agreement, and the Amended Warrants, the fulfillment of and
compliance by Company with the respective terms and provisions hereof and
thereof, and the consummation by Company of the transactions contemplated hereby
and thereby have been (or upon delivery will be) duly authorized by all
necessary corporate action (which authorization has not been modified or
rescinded and is in full force and effect) and, do not and will not: (i)
conflict with, or violate any provision of any Law or any provision of the
certificate of incorporation or bylaws of any PBiz Company; (ii) conflict with,
or result in any breach of, or constitute a default by any PBiz Company under
any Material Agreement to which any PBiz Company is a party or by which it or
any of its Assets may be bound; or (iii) result in or require the creation or
imposition of or result in the acceleration of any indebtedness, or of any
Encumbrance of any nature upon, or with respect to, any PBiz Company or any of
the Assets now owned or hereafter acquired by any PBiz Company.  This Exchange
Agreement, the Series C Shares, the Amended Warrant Agreement, and the Amended
Warrants constitute valid and binding obligations of Company, enforceable
against Company in accordance with their terms subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally and general principles of
equity.

3




                                     (ii)          No approval, authorization,
consent, order, filing, registration or notification is required to be obtained
by any of the PBiz Companies from, or made or given by any of the PBiz Companies
to, any Governmental Authority or any other Person in connection with the
execution, delivery and performance of this Exchange Agreement, the Series C
Shares, the Amended Warrant Agreement, and the Amended Warrants or the
consummation of the transactions contemplated hereby or thereby, other than such
consents or approvals as have been duly obtained and are in full force and
effect.

                       (c)          Capitalization. 

                                     (i)          The authorized capital stock
of Company consists of 120,000,000 shares, consisting of (a) 20,000,000 shares
of preferred stock, without par value (the “Preferred Stock”), and (b)
100,000,000 shares of Common Stock, without par value.  As of the date hereof,
(i) 20,000 shares of Series A Preferred Stock, without par value (the “Series A
Stock”) were issued and outstanding, all of which shares were duly authorized,
validly issued, fully paid and nonassessable and were issued free of preemptive
(or similar) rights, (ii) 40,032 shares of Series B Preferred Stock, without par
value (the “Series B Stock”) were issued and outstanding, all of which shares
were duly authorized, validly issued, fully paid and nonassessable and were
issued free of preemptive (or similar) rights, (iii) 15,633,581 shares of Common
Stock were issued and outstanding, all of which shares were duly authorized,
validly issued, fully paid and nonassessable and were issued free of preemptive
(or similar) rights, (iv) 97,271 shares of Common Stock were held in the
treasury of Company, (v) an aggregate of 5,361,933 shares of Common Stock were
reserved for issuance and issuable upon or otherwise deliverable in connection
with the exercise of outstanding stock options (the “Stock Options”) (of which
1,785,004 shares were in respect of vested or exercisable options), (vi)
16,000,000 shares of Common Stock were reserved for issuance and issuable upon,
or otherwise deliverable in connection with, the exercise of the warrants issued
to the Investor on January 20, 2004 (the “Existing Warrants”); and (vii)
1,893,940 and 1,893,939 shares of Common Stock were reserved for issuance and
issuable upon, or otherwise deliverable in connection with, the exercise of
Warrant W-2 and Warrant W-3, respectively.  All of the shares of Common Stock
which may be issued pursuant to the Stock Options will be, when issued in
exchange for the applicable exercise price thereof, duly authorized, validly
issued, fully paid and nonassessable and not subject to preemptive (or similar)
rights.  Except (i) as set forth above, (ii) as a result of the exercise of
Stock Options outstanding as of the date hereof and referred to above and (iii)
up to 79,780 shares of Common Stock pursuant to the Private Business, Inc. 2000
Employee Stock Purchase Plan, there are outstanding (a) no shares of capital
stock or other voting securities of Company, (b) no securities of Company
convertible into or exercisable or exchangeable for shares of capital stock or
voting securities of Company, (c) no options, warrants or other rights to
acquire from Company, and no obligation of Company to issue, any capital stock,
voting securities or securities convertible into or exercisable or exchangeable
for capital stock or voting securities of Company and (d) no equity equivalents,
interests in the ownership or earnings of Company (including earn-outs or
similar rights) or other similar rights (the shares, securities and other rights
referred to in clauses (a), (b), (c) and (d), collectively, “Company
Securities”). Except for

4




the Stock Options and Existing Warrants referred to above, (x) there are no
outstanding obligations of Company or any of its subsidiaries to repurchase,
redeem or otherwise acquire any Company Securities or any voting or equity
securities or interests of any subsidiary of Company, (y) there is no voting
trust or other agreement or understanding to which Company or any of its
subsidiaries is a party or is bound with respect to the voting of the capital
stock or other voting securities of Company of any of its subsidiaries and (z)
there are no other options, calls, warrants or other rights, agreements,
arrangements or commitments of any character relating to the issued or unissued
capital stock of Company or any of its subsidiaries to which Company or any of
its subsidiaries is a party. 

                                     (ii)          Each of the outstanding
shares of capital stock of each of Company’s subsidiaries is duly authorized,
validly issued, fully paid and nonassessable and not subject to preemptive (or
similar) rights, and all such shares are owned by Company or another direct or
indirect wholly owned subsidiary of Company free and clear of all Encumbrances
of any nature whatsoever.  There are outstanding (a) no securities of Company or
any of its subsidiaries convertible into or exchangeable for shares of capital
stock or voting securities of any subsidiary of Company, (b) no options,
warrants or other rights to acquire from Company or any of its subsidiaries, and
no obligation of Company or any of its subsidiaries to issue, any capital stock,
voting securities or securities convertible into or exchangeable for capital
stock or voting securities of any subsidiary of Company and (c) no equity
equivalents, interests in the ownership or earnings of any subsidiary of Company
or other similar rights.  There are no outstanding contractual obligations of
Company or any of its subsidiaries to repurchase, redeem or otherwise acquire
any shares of capital stock of any subsidiary or to provide funds to or make any
investment in any such subsidiary or any other entity.  Company has the ability
to effect any action requiring the approval of the shareholders of any
subsidiary of Company and to designate all of the members of the board of
directors of each subsidiary of Company. 

                       (d)          Compliance with Law; Approvals.   The
business of each PBiz Company has been and is presently being conducted in all
material respects in accordance with all applicable federal, state and local
governmental laws, rules, regulations and ordinances.  Each PBiz Company has all
franchises, permits, licenses, consents and other governmental or regulatory
authorizations and approvals necessary for the conduct of its business as now
being conducted by it unless the failure to possess such franchises, permits,
licenses, consents and other governmental or regulatory authorizations and
approvals would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

                       (e)          Status of Shares.  When issued in accordance
with this Exchange Agreement, the Series C Shares and the Amended Warrants to be
issued to Investor, together with any Series A Shares, Series C Shares, and
warrants that may be issued in connection with the Company’s exercise of the
payment in kind described in Section 3 hereof (the “PIK Warrants”), will be duly
authorized by all necessary corporate action on the part of Company, and will be
validly issued, fully paid and nonassessable with no personal liability
attaching to the ownership thereof and will be free and clear of all
Encumbrances except as expressly set forth in the Series A Designations, the
Series C Designations, the Amended Warrants, the Warrant Agreement, the terms of
the PIK Warrants, or the warrant agreement entered into between Company and
Investor on January 20, 2004.  The shares of Common Stock issuable upon exercise
of the Amended Warrants have been duly authorized by all necessary corporate
action

5




on the part of Company and such shares of Common Stock have been validly
reserved for issuance, and when issued upon exercise in accordance with the
Amended Warrants will be validly issued and outstanding, fully paid and
nonassessable with no personal liability attaching to the ownership thereof and
will be free and clear of all Encumbrances except for restrictions on transfer
under applicable federal and state securities laws.  The shares of Common Stock
issuable upon exercise of the PIK Warrants will be duly authorized by all
necessary corporate action on the part of Company and such shares of Common
Stock will be validly reserved for issuance, and when issued upon exercise in
accordance with the PIK Warrants will be validly issued and outstanding, fully
paid and nonassessable with no personal liability attaching to the ownership
thereof and will be free and clear of all Encumbrances except for restrictions
on transfer under applicable federal and state securities laws.

                       (f)          Offering of Shares.   Assuming the accuracy
of the representations and warranties of the Investor set forth in Article 5
hereof, the offer and sale of the Amended Warrants to Investor and the exchange
of the Note for the Series C Shares are exempt from the registration and
prospectus delivery requirements of the Securities Act.  Neither Company nor
anyone acting on its behalf has taken or will take any action (including any
offering of any securities of Company under circumstances that would require the
integration of such offering with the offering of the Amended Warrants under the
Securities Act and the rules and regulations of the Commission thereunder) that
would subject the offering, issuance and sale of the Amended Warrants the
exchange of the Note for the Series C Shares to the registration requirements of
the Securities Act.

                       (g)          Vote Required.   Except for the vote of the
Investor as the holder of the Series A Preferred Stock, which vote is hereby
granted by Investor’s execution of this Exchange Agreement, no vote of the
holders of any class or series of the Company’s capital stock is necessary,
whether under applicable Law, the rules and regulations of the Nasdaq National
Market or the Nasdaq Small Cap Market, or otherwise, to approve this Exchange
Agreement and the transactions contemplated hereby, including the issuance and
terms of the Amended Warrants.

                       (h)          General Solicitation; No
Integration.   Neither Company nor any other Person or entity authorized by
Company to act on its behalf has engaged in a general solicitation or general
advertising (within the meaning of Regulation D of the Securities Act) of
investors with respect to offers or sales of the Amended Warrants or the Series
C Stock.  Company has not, directly or indirectly, sold, offered for sale,
solicited offers to buy or otherwise negotiated in respect of, any security (as
defined in the Securities Act) which, to its knowledge, is or will be integrated
with the Amended Warrants issued pursuant to this Exchange Agreement.

                       (i)          Disclosure.   No representation or warranty
by Company in this Exchange Agreement contains any untrue or misleading
statement of a material fact or omits any material fact necessary to make the
statements contained herein or therein, in light of the circumstances under
which made, not misleading.

6




          5.          Representations and Warranties of Investor

                       (a)          Organization and Standing.   Investor is
duly organized, validly existing and in good standing under the laws of the
state or jurisdiction of its organization and has the full and unrestricted
power and authority to carry on its business as currently conducted, to enter
into this Exchange Agreement and to carry out the transactions contemplated
hereby.

                       (b)          Authorization.   The execution, delivery and
performance by Investor of this Exchange Agreement, the Amended Warrant
Agreement, the Amended Warrants, and all transactions contemplated hereby and
thereby, the fulfillment of and the compliance with the respective terms and
provisions hereof and thereof, and the consummation by Investor of the
transactions contemplated hereby and thereby has been duly authorized, (which
authorization has not been modified or rescinded and is in full force and
effect), and will not: (a) conflict with, or violate any provision of, any term
or provision of Investor’s governing documents or (b) conflict with, or result
in any breach of, or constitute a default under, any material agreement to which
Investor is a party or by which Investor is bound.  No other corporate or
shareholder action is necessary for Investor to enter into this Exchange
Agreement, the Amended Warrant Agreement, the Amended Warrants, and to
consummate the transactions contemplated hereby and thereby.

                       (c)          Binding Obligation.   This Exchange
Agreement constitutes a valid and binding obligation of Investor, enforceable in
accordance with its terms.  The Amended Warrant Agreement, when executed and
delivered in accordance with the provisions hereof, shall be a valid and binding
obligation of Investor, enforceable in accordance with its terms subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally
and general principles of equity.

                       (d)          No Registration Under the Securities
Act.   Investor understands that the Series A Shares, the Series C Shares, and
the Amended Warrants to be purchased by it pursuant to the terms of this
Exchange Agreement and the Common Stock of Company for which the Amended
Warrants are exercisable have not been registered under the Securities Act or
any state securities law and will be issued, in reliance upon exemptions
contained in the Securities Act or interpretations thereof and in the applicable
state securities laws, and cannot be offered for sale, sold or otherwise
transferred unless the Series A Shares, the Series C Shares, and the Amended
Warrants being acquired hereunder or the Common Stock of Company for which the
Amended Warrants are exercisable subsequently are so registered or qualify for
exemption from registration under the Securities Act.

                       (e)          Acquisition for Investment.   The Series A
Shares, the Series C Shares, and the Amended Warrants are being acquired under
this Exchange Agreement by Investor in good faith solely for its own account,
for investment and not with a view toward resale or other distribution within
the meaning of the Securities Act.  The Series A Shares, the Series C Shares,
and the Amended Warrants and the Common Stock issuable upon exercise of the
Amended Warrants will not be offered for sale, sold or otherwise transferred by
Investor without either registration or exemption from registration under the
Securities Act and any applicable state securities laws.

7




                       (f)          Evaluation of Merits and Risks of
Investment.   Investor has such knowledge and experience in financial and
business matters such that it is capable of evaluating the merits and risks of
its investment in the Series A Shares, the Series C Shares, and the Amended
Warrants being acquired hereunder.  Investor is an “accredited investor” within
the meaning of Rule 501(a) under the Securities Act.  Investor understands and
is able to bear any economic risks associated with such investment (including
the necessity of holding the Series A Shares, the Series C Shares, and the
Amended Warrants for an indefinite period of time, inasmuch as the Series A
Shares, the Series C Shares, and the Amended Warrants have not been registered
under the Securities Act).

                       (g)          Additional Information.   Investor
acknowledges that it has been afforded the opportunity to ask questions and
receive answers concerning Company and to obtain additional information that it
has requested to verify the accuracy of the information contained herein.

                       (h)          Legend. 

 

                         (i)          The certificates evidencing the Series A
Shares, the Series C Shares, and the Common Stock issuable upon exercise of the
Amended Warrants will bear a legend substantially similar to the following:

 

 

 

 

 

The shares represented by this certificate have not been registered under the
Securities Act of 1933 (the “Act”) or state securities laws and cannot be
offered, sold or otherwise transferred in the absence of registration or the
availability of an exemption from registration under the Act and regulations
promulgated thereunder and applicable state securities laws.

 

 

 

 

                        (ii)         The Amended Warrant Agreement evidencing
the Amended Warrants will bear a legend substantially similar to the following:

 

 

 

 

 

This warrant has not been registered under the Securities Act of 1933, as
amended, or any applicable state securities laws and may not be offered, sold or
otherwise transferred, pledged or hypothecated, nor will any assignee or
endorsee hereof be recognized as an owner or holder hereof by Company for any
purpose in the absence of registration or the availability of an exemption from
registration under the Act and regulations promulgated thereunder and applicable
state securities laws. Each of the parties hereto hereby agrees to take or cause
to be taken such further actions, to execute, deliver and file or cause to be
executed, delivered and filed such further documents, and to obtain such
consents, as may be necessary or as may be reasonably requested by the other
party hereto in order to fully effectuate the purposes, terms and conditions of
this Exchange Agreement.

          6.          Deliveries at Closing

                        (a)          Deliveries by Company to Investor at the
Closing.   At the Closing, Company shall deliver to Investor the following:

 

                           (i)          an executed copy of this Exchange
Agreement and the Warrant Agreement;

8




 

                           (ii)         the Series C Shares;

 

 

 

                           (iii)        a certified copy of the resolutions
adopted by the Board of Directors, by a committee of the Board of Directors
consisting of the disinterested members of the Board of Directors authorizing
the transactions contemplated by this Exchange Agreement;

 

 

 

                           (iv)       an opinion of Harwell Howard Hyne Gabbert
& Manner, P.C., counsel for Company, to the effect and substantially in the form
of Exhibit E;

 

 

 

                           (v)        certified copy of the Charter and Bylaws
of Company; and

 

 

 

                           (vi)       a certificate of existence as of a date
not more than ten days prior to the Closing Date issued by the Secretary of
State of the State of Tennessee evidencing that Company is in good standing
under the laws of the State of Tennessee.

                        (b)          Deliveries by the Investor to Company at
the Closing.  At the Closing, the Investor shall deliver to Company the
following:

 

                           (i)          an executed copy of this Exchange
Agreement and the Warrant Agreement; and

 

 

 

                           (ii)         the Note and the Warrants.

          7.          Miscellaneous

                        (a)          Additional Actions and Documents.   Each of
the parties hereto hereby agrees to take or cause to be taken such further
actions, to execute, deliver and file or cause to be executed, delivered and
filed such further documents, and to obtain such consents, as may be necessary
or as may be reasonably requested by the other party hereto in order to fully
effectuate the purposes, terms and conditions of this Exchange Agreement.

                        (b)          Indemnification by Company.   The Company
agrees to indemnify and hold harmless Investor and its Affiliates and their
respective officers, directors, employees, advisors, and agents (each, an
“Indemnified Person”) from and against any and all losses, claims, damages and
liabilities to which any such indemnified person may become subject arising out
of or in connection with this Exchange Agreement, the Series C Shares, the
Amended Warrant Agreement, the Amended Warrants, the use of the proceeds
thereof, or any related transaction or any claim, litigation, investigation or
proceeding relating to any of the foregoing, regardless of whether any
indemnified person is a party thereto, and to reimburse each indemnified person
upon demand for any legal or other expenses incurred in connection with
investigating or defending any of the foregoing, provided, however, that the
foregoing indemnity will not, as to any Indemnified Person, apply to losses,
claims, damages, liabilities or related expenses to the extent they are found by
a final, non-appealable judgment of a court to arise from the willful misconduct
or gross negligence of an Indemnified Person.

                        (c)          Fees and Expenses.   Company shall pay the
expenses incident to this Exchange Agreement and the transactions contemplated
hereunder, including all legal and accounting fees and disbursements, provided,
however, that Company shall not be obligated to pay such expenses of Investor in
excess of $50,000.

9




                        (d)          Assignment.   Investor shall have the right
to assign its rights and obligations under this Exchange Agreement, in whole or
in part, to an Affiliate or to designate any Affiliate (to the extent permitted
by Law) to receive directly the Series C Shares or the Amended Warrants to be
purchased hereunder or to exercise any of the rights of Investor, or to perform
any of its obligations.  Company shall not assign its rights and obligations
under this Exchange Agreement, in whole or in part, whether by operation of law
or otherwise, without the prior written consent of Investor, and any such
assignment contrary to the terms hereof shall be null and void and of no force
and effect.  In no event shall the assignment by Company or Investor of its
rights or obligations under this Exchange Agreement release Company or Investor
from their respective liabilities and obligations hereunder.

                        (e)          Entire Agreement; Amendment.   This
Exchange Agreement and the Exhibits referred to herein or furnished pursuant
hereto, the Securityholders Agreement and the Amended Warrant Agreement
constitute the entire agreements between the parties hereto with respect to the
transactions contemplated herein, and they supersede all prior oral or written
agreements, commitments or understandings with respect to the matters provided
for herein.  No amendment, modification or discharge of this Exchange Agreement
shall be valid or binding unless set forth in writing and duly executed and
delivered by the party against whom enforcement of the amendment, modification,
or discharge is sought.

                        (f)          Waiver.   No delay or failure on the part
of any party hereto in exercising any right, power or privilege under this
Exchange Agreement, the Series C Shares, the Amended Warrant Agreement, the
Amended Warrants, or any other agreement or document given pursuant to or in
connection with this Exchange Agreement shall impair any such right, power or
privilege or be construed as a waiver of any default or any acquiescence
therein.  No single or partial exercise of any such right, power or privilege
shall preclude the further exercise of such right, power or privilege, or the
exercise of any other right, power or privilege.  No waiver shall be valid
against any party hereto unless made in writing and signed by the party against
whom enforcement of such waiver is sought and then only to the extent expressly
specified therein.

                        (g)          Severability.   If any part of any
provision of this Exchange Agreement or any other agreement or document given
pursuant to or in connection with this Exchange Agreement shall be invalid or
unenforceable in any respect, such part shall be ineffective to the extent of
such invalidity or unenforceability only, without in any way affecting the
remaining parts of such provision or the remaining provisions of this Exchange
Agreement.

                        (h)          Governing Law.   This Exchange Agreement,
the rights and obligations of the parties hereto, and any claims or disputes
relating thereto, shall be governed by and construed in accordance with the laws
of the state of New York.

                        (i)          Jurisdiction; No Jury Trial.   Each of the
parties hereby irrevocably and unconditionally submits to the exclusive
jurisdiction of the federal courts located in the State of New York, for any
actions, suits or proceedings arising out of or relating to this Exchange
Agreement and the transactions contemplated hereby (and each of the parties
agrees not to

10




commence any action, suit or proceeding relating thereto except in such courts),
and further agrees that service of any process, summons, notice or document by
U.S. registered mail to its address set forth above shall be effective service
of process of any action, suit or proceeding brought against it in any such
court.  Each of the parties hereby irrevocably and unconditionally waives any
objection to the laying of venue of any action, suit or proceeding arising out
of this Exchange Agreement or the transactions contemplated hereby in such
federal courts as aforesaid and hereby further irrevocably and unconditionally
waives and agrees not to plead or claim in any such court that any such action,
suit or proceeding brought in any such court has been brought in an inconvenient
forum.  Each of the parties hereto hereby irrevocably and unconditionally waives
trial by jury in any legal action or proceeding relating to this Exchange
Agreement and for any counterclaim therein.

                        (j)          Notices.   All notices, demands, requests,
or other communications which may be or are required to be given, served, or
sent by any party to any other party pursuant to this Exchange Agreement shall
be in writing and shall be hand delivered, sent by overnight courier or mailed
by first-class, registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:

                                     If to Company:

                                                 Private Business, Inc.
                                                 9020 Overlook Boulevard, Suite
300
                                                 Brentwood, Tennessee  37027
                                                 Attention:  G. Lynn Boggs
                                                 Facsimile:  (615) 565-3177

                                     with a copy (which shall not constitute
notice) to:

                                                 Harwell Howard Hyne Gabbert &
Manner, P.C.
                                                 315 Deaderick Street, Suite
1800
                                                 Nashville, TN 37238-1800
                                                 Attention: David Cox
                                                 Facsimile:  (615) 251-1056

                                     If to Investor:

                                                 c/o The Lightyear Fund, L.P.
                                                 375 Park Avenue, 11th Floor
                                                 New York, New York 10152
                                                 Attention: Lori J. Forlano
                                                 Facsimile: (212) 328-0516

                                     with a copy (which shall not constitute
notice) to:

                                                 Simpson Thacher & Bartlett LLP
                                                 425 Lexington Avenue
                                                 New York, New York 10017
                                                 Attention:  Caroline B.
Gottschalk
                                                 Facsimile: (212) 455-2502

11




          Each party may designate by notice in writing a new address to which
any notice, demand, request or communication may thereafter be so given, served
or sent.  Each notice, demand, request, or communication that shall be hand
delivered, sent, mailed, faxed in the manner described above, shall be deemed
sufficiently given, served, sent, received or delivered for all purposes at such
time as it is delivered to the addressee (with the return receipt or the
delivery receipt being deemed conclusive, but not exclusive, evidence of such
delivery) or at such time as delivery is refused by the addressee upon
presentation.

                        (k)          Headings.   Section headings contained in
this Exchange Agreement are inserted for convenience of reference only, shall
not be deemed to be a part of this Exchange Agreement for any purpose, and shall
not in any way define or affect the meaning, construction or scope of any of the
provisions hereof.

                        (l)          Execution in Counterparts.   To facilitate
execution, this Exchange Agreement may be executed in as many counterparts as
may be required.  It shall not be necessary that the signatures of, or on behalf
of, each party, or that the signatures of all Persons required to bind any
party, appear on each counterpart; but it shall be sufficient that the signature
of, or on behalf of, each party, or that the signatures of the Persons required
to bind any party, appear on one or more of the counterparts.  All counterparts
shall collectively constitute a single Exchange Agreement.  It shall not be
necessary in making proof of this Exchange Agreement to produce or account for
more than a number of counterparts containing the respective signatures of, or
on behalf of, all of the parties hereto.

                        (m)          Binding Effect.   Subject to any provisions
hereof restricting assignment, this Exchange Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective
successors, heirs, executors, administrators, legal representatives and
assigns.  Whenever statements as to enforceability are made in this Exchange
Agreement, it is acknowledged and agreed that such enforceability may be limited
by insolvency, bankruptcy, moratorium, or similar laws, rules and regulations
affecting creditors’ rights generally and by general principles of equity.

                        (n)          No Third-Party Beneficiaries.   Nothing in
this Exchange Agreement will be construed as giving any Person, other than the
Parties hereto and their successors and permitted assigns, any right, remedy or
claim under or in respect of this Exchange Agreement or any provision hereof.

                        (o)          Specific Performance.   The parties agree
that irreparable damage would occur in the event that any of the provisions of
this Exchange Agreement were not performed in accordance with their specific
terms or were otherwise breached.  It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent breaches of this
Exchange Agreement and to enforce specifically the terms and provisions of this
Exchange Agreement, this being in addition to any other remedy to which such
party is entitled at law or in equity. 

12




          IN WITNESS WHEREOF, the parties hereto have duly executed this
Exchange Agreement, or have caused this Exchange Agreement to be duly executed
on their behalf, as of the day and year first above written.

 

PRIVATE BUSINESS, INC.

 

 

 

 

 

By:

/s/ G. Lynn Boggs

 

 

--------------------------------------------------------------------------------

 

Name:

G. Lynn Boggs

 

Its:

Chief Executive Officer

 

 

 

 

 

 

 

LIGHTYEAR PBI HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Timothy Kacani

 

 

--------------------------------------------------------------------------------

 

Name:

Timothy Kacani

 

Its:

Chief Financial Officer

13




EXHIBIT A

DEFINITIONS

          “Affiliate” means, with respect to any Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls, is
controlled by or is under common Control with, such specified Person, for so
long as such Person remains so associated to the specified Person.

          “Assets” means assets of every kind and everything that is or may be
available for the payment of liabilities (whether inchoate, tangible or
intangible), including real and personal property.

          “Board of Directors” or “Board” shall mean the Board of Directors of
Company.

          “Common Stock” means the common stock no par value, of Company.

          “Control” means possession, directly or indirectly, of power to direct
or cause the direction of management or policies (whether through ownership of
voting securities, by agreement or otherwise).

          “Encumbrance” means any mortgage, lien, pledge, encumbrance, security
interest, deed of trust, option, encroachment, reservation, order, decree,
judgment, condition, restriction, charge, Agreement, claim or equity of any
kind.

          “Exchange Agreement” means this Exchange Agreement, including all
Exhibits hereto.

          “Exhibit” means an exhibit attached to the Exchange Agreement.

          “GAAP” means Generally Accepted Accounting Principles in the United
States.

          “Governmental Authority” means any federal, state, provincial, local
or foreign court, government department, agency, board, commission, regulatory
authority or other governmental body or instrumentality.

          “Material Adverse Effect” means any event, circumstance, occurrence,
fact, condition, change or effect that could reasonably be expected to be
materially adverse to (i) the business, operations, results of operations,
condition (financial or otherwise), prospects, properties, assets or liabilities
of the PBiz Companies taken as a whole or (ii) the ability of Company to
consummate the transactions contemplated hereby.

          “Permitted Encumbrance” means (i) tax liens with respect to taxes not
yet due and payable or which are being contested in good faith by appropriate
proceedings and for which appropriate reserves have been established in
accordance with GAAP; (ii) deposits or pledges made in connection with, or to
secure payment of, utilities or similar services, workers’ compensation,
unemployment insurance, old age pensions or other social security obligations;
(iii) mechanics’, materialmens’ or contractors’ liens or encumbrances or any
similar lien or encumbrance created by statute for amounts not yet due and
payable and (iv) easements, rights-of-way, restrictions and other similar
charges and encumbrances not interfering with the ordinary course of business of
Company.

14




          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, governmental
authority or other entity.

          “Section” means a Section (or a subsection) of the Exchange Agreement.

          “Securities Act” means the Securities Act of 1933, as amended, and all
laws promulgated pursuant thereto or in connection therewith.

          Other Definitional Provisions:

          (a)          The words “herein”, “hereof”, “hereto” and “hereunder”
and words of similar import, when used in this Exchange Agreement, shall refer
to this Exchange Agreement as a whole and not to any particular provision of
this Exchange Agreement.

          (b)          The terms defined in the singular shall have a comparable
meaning when used in the plural, and vice versa.

          (c)          This Exchange Agreement shall be construed without regard
to any presumption or rule requiring construction or interpretation against the
party drafting or causing any instrument to be drafted.

          (d)          Whenever the words “include”, “including” or “includes”
appear in this Exchange Agreement, they shall be read to be followed by the
words “without limitation” or words having similar import.

          (e)          Other terms may be defined elsewhere in the text of this
Exchange Agreement and, unless otherwise indicated, shall have such meanings
throughout this Exchange Agreement.

15